Citation Nr: 9923944	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  95-04 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

What evaluation is warranted for the period from October 13, 
1992, for post-traumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran had active service from July 1968 to June 1970.  
He served in Vietnam where he was awarded the Combat 
Infantryman's Badge.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  


FINDINGS OF FACT

1.  PTSD has been manifested by no more than occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress from October 
13, 1992.

2.  PTSD has not resulted in more than slight impairment of 
social and industrial adaptability since October 13, 1992.  


CONCLUSION OF LAW

A 10 percent rating is warranted for PTSD from October 13, 
1992. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.7, 4.130, Diagnostic Code 9411 (1998); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records are negative for psychiatric 
complaints or findings.  The psychiatric evaluation was 
normal on the separation medical examination in June 1970.  
The veteran filed a claim for compensation benefits for 
stress which was received on October 13, 1992.  

On VA psychiatric examination in October 1993, the veteran's 
chief complaint was that a lot of bad things had been 
happening; that he had bad dreams; and that he experienced 
psychological problems which resulted in him moving from job 
to job.  He reported that everything reminded him of Vietnam.  
He was living with his brother and sister, and related that 
he had been dating a girlfriend over the prior year.  He 
related that he was feeling somewhat better in the last six 
months, although he was not taking medication or seeing a 
psychiatrist.  He denied any psychiatric hospitalization.  On 
mental status examination, the veteran's affect was 
appropriate, but he was depressed.  He complained of having 
no money and no job.  He had suicidal thoughts, guilt 
feelings, and feelings of being hopeless and worthless.  He 
had no auditory or paranoid thoughts  The diagnosis was 
depressed ideation and general anxiety with depression; late 
onset of PTSD, mild.  The level of stressors was termed mild 
to moderate.  

In April 1994, the examiner who conducted the October 1993 
examination reported that since the interview, the veteran 
had provided a full page description of his experiences in 
Vietnam, and that based on this the examiner was changing the 
diagnosis to PTSD with depression and secondary dysthymic 
reaction.  The level of psychosocial stressors was judged to 
range from moderate to severe in degree.  

The veteran testified at a hearing in April 1995 at the RO 
that he could only find temporary work; that he was able to 
get along with people, but could not find work; that he could 
remember people being blown away in Vietnam like it was 
yesterday; and that he spent his days doing housework, doing 
his laundry, and cooking dinner for himself and his 
girlfriend.  

In October 1996, the Board remanded the case to the RO to 
afford the veteran a special psychiatric examination to 
provide more information for rating the psychiatric disorder, 
and to resolve the discrepancy in the reported psychosocial 
stress levels.

In November 1996, the examiner reviewed the veteran's claims 
folder before examining the veteran.  It was reported that 
the veteran was alert and seemed to express an air of good 
feeling.  He was quite affable throughout the examination.  
He appeared to describe hypersensitivity to death in general, 
which appeared in bad dreams.  He was upset that his claims 
for service connection for residuals of Agent Orange were 
repeatedly denied.  The examiner commented that there did not 
seem to be a significant occupational disability in the 
veteran.  He had worked approximately five months that year, 
and seemed to agree with the examiner's estimate that he 
worked six months out of the year.  The examiner noted that 
the veteran is a lather, a skilled tradesman, who found it 
more difficult to meet the quota of forty drywall sheets as 
he became more mature.  He was troubled with child support 
issues.  The examiner felt unable to obtain a clear answer 
from the veteran as to what proportion of his Vietnam 
memories interfered with the quality of his life.  The 
veteran seemed to indicate that several factors were at work 
in his discontent.  

The examination report further reflects that the veteran was 
not receiving psychiatric care, he thought because of 
scheduling problems regarding location of treatment.  The 
veteran related that he had picked up a good deal of violent 
techniques from his military service and could be a "hit 
man."  He had never attempted suicide, but had thought about 
it.  He did not have auditory hallucinations.  He did report 
a single visual hallucination.  The veteran was divorced and 
living in his third relationship.  

The veteran was neatly groomed and dressed.  He seemed almost 
perfectly relaxed, outgoing, self confident and 
communicative.  He did not appear hypomanic, but friendly and 
expressive with appropriate gestures.  His troubles appeared 
objective, there was no immediate affective or emotional 
component.  There was no clinical psychiatric diagnosis.  A 
diagnosis of PTSD by history was noted.  The Global 
Assessment of Functioning (GAF) score was 75.  The examiner 
noted that GAF scores from 71 to 80 represented transient and 
expectable reactions to psychosocial stressors, and no more 
than slight impairment in social, occupational or school 
functioning.  The examiner further commented that GAF scores 
were often accorded more weight than warranted, and that if 
PTSD is indeed a present condition, its presence was not 
striking on examination, and the condition would appear to 
be, in any case, mild.  

When the veteran was examined by VA in October 1998, he 
reported that he had not had any psychiatric treatment since 
October 1992, but he believed that his condition had worsened 
since his compensation examination in 1996.  He related an 
incident in January 1998 when he engaged in an altercation 
with a fellow employee and attempted to strangle that person.  
He stated that he was placed on leave for 3 weeks and 
probation for 2 years because of the incident.  He noticed 
increasing problems with irritability and yelling at others.  
He had some problems with working with certain people on his 
job.  He continued to live with a woman and her two 
daughters.  He owed approximately ten thousand dollars in 
child support.  Approximately half of his wages were being 
garnished every month for this purpose.  He reported stress 
over the last two years due to the deaths of his brothers.  
He reported continued problems with sleep where he slept 
approximately two hours when he arrived home and another two 
hours before he went to work.  He worked the midnight shift 
at the post office sorting mail.  He recently became a full-
time employee.  He reported problems with anger, irritability 
and startling easily.  He described intermittent nightmares 
related to Vietnam experiences, but denied any significant 
impact of disease on his stated behavior.  He was able to 
watch war movies.  He talked about feeling depressed and 
having a lack of interest in outside activities.  

On mental status examination, the veteran appeared unkempt 
and unshaven.  He reported that his appearance was because he 
had come off the midnight shift directly to the hospital for 
his appointment.  His speech was normal, and his affect was 
full range.  He reported depressed mood primarily due to his 
financial situation.  He denied hallucinations or problems 
with thoughts.  He was fully oriented and he remembered three 
of three objects in five minutes.  He could recall the route 
he took to the hospital and some current events.  He showed 
reasonable insight into his current condition.  The diagnosis 
was PTSD by history.  Current stressors were Vietnam and 
financial problems.  The examiner commented that the veteran 
appeared to minimally meet the criteria for PTSD as outlined 
in DSM-IIIR and DSM-IV.  His major symptoms were anger and 
irritability causing some moderate problems at work.  His GAF 
score of 65 reflected overall mild social and occupational 
dysfunction due to his symptoms.  He was not currently 
receiving psychiatric treatment and provided no other 
treatment documentation as had been requested in the Remand 
by the Board.  

Analysis

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection by the RO in October 1994, and, as such, the claim 
for an increased disability evaluation is well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  
The October 1994 decision granted service connection for PTSD 
assigning a 10 percent disability evaluation effective from 
October 13, 1992.  In a case such as this the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Finally, after 
reviewing the evidence, which consists primarily of findings 
on VA examinations, the Board is also satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are assigned by applying a schedule of 
ratings that represents, as far as can practicably be 
determined, the average impairment of earning capacity.  In 
determining the current level of impairment, the disability 
must be viewed in relation to its history. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

On November 7, 1996, new rating criteria for psychiatric 
disabilities were effectuated.  In Karnas v. Derwinski, 1 
Vet. App. 308 (1991), the United States Court of Appeals for 
Veterans Claims (Court) held that where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  This Board will apply the version most favorable to 
the veteran.  

A 10 percent rating is currently in effect under 38 C.F.R. § 
4.130, Diagnostic Code 9411.  Under the old diagnostic 
criteria for PTSD, 38 C.F.R. § 4.132 (1996) Diagnostic Code 
9411, a 10 percent rating was provided for slight social and 
industrial inadaptability.  A 30 percent rating was assigned 
when there was a definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, or when psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represented 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large." VAOPGCPREC 
9-93; 59 Fed.Reg. 4752 (1994).  The Board is bound by this 
interpretation of the term "definite." 38 U.S.C.A. § 7104(c) 
(West 1991).

Under the new diagnostic criteria for PTSD, a 10 percent 
rating is assigned when there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms are 
controlled by continuous medication.  When there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
rating is assigned. 38 C.F.R. § 4.130, Code 9411.

Following a review of the evidence of record, the Board finds 
that the evidence does not warrant the assignment of a rating 
in excess of the current 10 percent disability evaluation at 
any time since October 13, 1992, regardless of whether 
current criteria, or that in effect prior to November 7, 
1996, are utilized.  

The clinical evidence reflects no psychiatric treatment and 
no prescribed psychiatric medication since October 1992.  The 
evidence shows that the veteran continues periodically to 
experience mild depression, sleep impairment, and temper 
outbursts.  The cause of his distress appears predominantly 
to be related to financial stress regarding child support 
payments, and concerns at work.  Although the veteran has 
recollections of traumatic incidents in Vietnam, he is able 
to watch combat films, and his social status at home has been 
stable for many years.  Moreover, the clinical data through 
the years actually reflects continued improvement in the 
veteran's industrial ability with the appellant advancing 
from a period when he was unable to find work, to part time, 
and now full time employment with the postal service.  While 
PTSD by history may have contributed to a physical 
altercation at work, and while the altercation resulted in a 
loss of pay and other penalties, there is no competent 
evidence showing that it was triggered by PTSD symptoms..  In 
retrospect it appears that the veteran's previous problems 
obtaining work were related to the type of work he was 
trained to do and the difficulty he experienced in finding 
available work in that particular field, especially with 
advancing age.  The difficulties are not shown to be a result 
of PTSD symptomatology.

Inasmuch as an inability to perform occupational tasks due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, and mild memory 
loss, or more than slight impairment of social and industrial 
ability, has not been shown at any time since 1992, a rating 
in excess of 10 percent is not warranted.  Indeed, no 
examiner has suggested that PTSD is productive of more than 
mild disability.  Accordingly, the benefit sought on appeal 
is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, the preponderance of the 
evidence is against the appellant's claim, and hence, the 
doctrine is not for further application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

From October 13, 1992, to the present not more than a 10 
percent rating for PTSD is warranted.  The claim is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

